In an action, inter alia, to recover damages based upon drug product liability, defendant Upjohn Company appeals from so much of an order of the Supreme Court, Queens County, dated March 25, 1977, as denied the branch of its motion which sought to compel plaintiff to furnish it with authorizations to examine and/or copy the medical records of two treating physicians, Doctors Gilbert and Lester. Order modified by deleting therefrom the provision denying the branch of the motion which seeks authorization to examine and/or copy the records of Dr. Gilbert, and the said branch of the motion is granted. As so modified, order affirmed, insofar as appealed from, without costs or disbursements. Plaintiff’s time to furnish an authorization for Dr. Gilbert is extended until 20 days after entry of the order to be made hereon. As to Dr. Gilbert, we hold that the "generally accepted liberal interpretation of CPLR article 31 compels the conclusion that the medical reports sought are material and relevant (see Allen v Crowell-Collier Pub. Co., 21 NY2d 403)” Moses v Woodbury, 54 AD2d 961). In our judgment, the application with respect to Dr. Lester is too remote. Hopkins, J. P., Martuscello, Margett, and O’Con-nor, JJ., concur.